Case 5:19-cv-11466-JEL-APP ECF No. 27 filed 02/03/20   PageID.99   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Theodore J. Visner,

                         Plaintiffs,     Case No. 19-11466

v.                                       Judith E. Levy
                                         United States District Judge
Michigan State Police, et al.,
                                         Mag. Judge Anthony P. Patti
                         Defendants.

________________________________/

     OPINION AND ORDER ADOPTING IN PART REPORT AND
      RECOMMENDATION [22] AND GRANTING DEFENDANT
      MICHIGAN STATE POLICE’S MOTION TO DISMISS [15]

       This is a prisoner civil rights case. Plaintiff Theodore Visner filed a

pro se complaint on May 20, 2019. (ECF No. 1.) He alleges a variety of

claims against five Defendants: (1) the Michigan State Police (MSP); (2)

the MSP Commander; (3) the Michigan Intelligence Operations Center

(MIOC); (4) the MIOC Commander; and (5) the Law Enforcement

Information Network (LEIN) Director. (Id.)

       On October 2, 2019, Defendant MSP moved to dismiss Plaintiff’s

complaint on the grounds that MSP, as a state agency, is immune from
Case 5:19-cv-11466-JEL-APP ECF No. 27 filed 02/03/20   PageID.100   Page 2 of 6




suit in federal court under the Eleventh Amendment. (ECF No. 15,

PageID.47–51.) Plaintiff was ordered to respond by November 4, 2019.

(ECF No. 16). On November 1, 2019, Plaintiff moved to extend the

deadline for his response until December 4, 2019. (ECF No. 17.) The

Court granted Plaintiff’s motion.

     Plaintiff did not file a response by the December 4 deadline. Eastern

District of Michigan Local Rule 7.1(c)(1) provides that “[a] respondent

opposing a motion must file a response, including a brief and supporting

documents then available.” On December 30, 2019, Magistrate Judge

Anthony    Patti   issued   a   Report    and    Recommendation        (R&R)

recommending that Defendant MSP’s motion to dismiss be granted as

unopposed. (ECF No. 22.) The Magistrate Judge relies on Humphrey v.

U.S. Att’y Gen.’s Office for the proposition that a district court may grant

a motion to dismiss when it is unopposed on that basis alone. 279 F.App’x

328, 331 (6th Cir. 2008).

     Pursuant to Federal Rule of Civil Procedure 72(b)(2) and Eastern

District of Michigan Local 72.1(d), any objections to the R&R must have

been filed within fourteen days of service. On January 16, 2020—three

days after the fourteen-day deadline had passed—Plaintiff filed a


                                     2
Case 5:19-cv-11466-JEL-APP ECF No. 27 filed 02/03/20   PageID.101   Page 3 of 6




procedural objection to the R&R, alleging that the certificate of service

for the R&R was postmarked January 7, 2020. (ECF No. 23, PageID.74.)

Plaintiff requested additional time to file substantive objections to the

R&R. (Id.) On January 17, 2020, the Court granted Plaintiff an additional

fourteen days, until January 31, 2020, to file any objections. (ECF No.

24.)

       Although Plaintiff has since filed two new motions in this case (ECF

Nos. 25, 26), he did not file any objections to the R&R by the January 31

deadline. The Court, having considered Defendant MSP’s motion to

dismiss and the R&R, adopts the R&R in part and grants the motion.

       The Court does not grant Defendant MSP’s motion to dismiss for

the sole reason that it is unopposed. In Carver v. Bunch, the Sixth Circuit

held that, particularly where pro se litigants are concerned, the dismissal

of a complaint on the sole ground that a plaintiff fails to respond to a

motion to dismiss pursuant to a local rule—as the R&R does here with

respect to Eastern District of Michigan Local Rule 7.1(c)(1)—conflicts

with Federal Rule of Civil Procedure 41(b). 946 F.2d 451, 455. The court

held that district courts must, at a minimum, examine the 12(b)(6)

motion to dismiss prior to dismissing a complaint. Id. Carver is a


                                     3
Case 5:19-cv-11466-JEL-APP ECF No. 27 filed 02/03/20   PageID.102   Page 4 of 6




published Sixth Circuit opinion that is binding on this Court; Humphrey,

on which the R&R relies, is unpublished and only persuasive. The Court

therefore considers the merits of Defendant MSP’s motion to dismiss

despite Plaintiff’s failure to file a response.

      Defendant MSP argues that, as a state agency, it is immune from

suit under the Eleventh Amendment. Defendant is correct. The Eleventh

Amendment reads: “The Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State . . . .” U.S.

Const. amend. XI. In Alabama v. Pugh, the Supreme Court held that

“there can be no doubt” that suits against a state or state agency are

barred by the Eleventh Amendment absent consent by the state. 438 U.S.

781, 782 (1978). The Court has affirmed that the Eleventh Amendment

bars suits regardless of the relief sought. Cory v. White, 457 U.S. 85, 90–

91 (1982). And the Court has repeatedly held that a state is also immune

to suit from its own citizens. Hans v. Louisiana, 134 U.S. 1, 10 (1890); see

also Edelman v. Jordan, 415 U.S. 651, 662 (1974) (citing Hans, 134 U.S.

at 10). The Michigan Department of State Police is a statutorily created

department of the executive branch of the State of Michigan. Mich. Comp.


                                       4
Case 5:19-cv-11466-JEL-APP ECF No. 27 filed 02/03/20   PageID.103   Page 5 of 6




Laws § 16.260; Mich. Comp. Laws § 28.2. The State of Michigan has not

consented to civil rights suits in federal court. See Abick v. Michigan, 803

F.2d 874, 877 (6th Cir. 1986). Therefore, Defendant MSP is entitled to

Eleventh Amendment immunity from Plaintiff’s claims.

     The Court adopts the R&R’s conclusion—granting Defendant

MSP’s motion to dismiss—but declines to adopt its reasoning. Because

Defendant MSP is immune from suit as a state agency, Plaintiff’s claims

against it must be dismissed. Accordingly,

     The Report and Recommendation (ECF No. 22) is ADOPTED IN

PART.

     Defendant Michigan State Police’s Motion to Dismiss (ECF No. 15)

is GRANTED.

     Plaintiff’s claims against Defendant Michigan State Police are

DISMISSED WITH PREJUDICE.

     IT IS SO ORDERED.

Dated: February 3, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                     CERTIFICATE OF SERVICE




                                     5
Case 5:19-cv-11466-JEL-APP ECF No. 27 filed 02/03/20   PageID.104   Page 6 of 6




      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 3, 2020.


                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     6
